Title: To Benjamin Franklin from ——— Perret, 14 February 1783
From: Perret, ——
To: Franklin, Benjamin


Excellence.Nantes ce 14. fevrier 1783.
J’ay l’honneur de Vous envoyer cy joint, les grosses des procedures qui ont etés faites par M M. les officiers de l’amirauté de nantes relativement aux Prises, le tartare, la Kitty; la Sally, l’anteloop, & la Betzy; je Supplie Votre Excellence de Vouloir bien m’en accuser la réception, & elle obligera sensiblement celui qui a l’honneur d’estre avec un profond respect.
Votre éxcellence, Le trés humble & trés obeissent Sérviteur.
Perret
 
Notation: Perret 14 Fevr. 1783.
